PER CURIAM.
The charge was conspiracy by appellants and others who have not appealed to violate *645the internal revenue laws with reference to distilled liquors. The only question argued is whether the evidence authorized the conviction of appellants. There was direct testimony which if believed proved that each appellant was engaged in violations of these laws during the period in question, as were others not appealing. That there was cooperation between two or more on several occasions was testified. All the defendants were relatives living near each other and doing similar unlawful acts. From all the circumstances taken together the jury could infer that there was a general conspiracy among them.
Judgment affirmed.